EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the Claims
Claim 1 has been rewritten as follows:
--1.	(Currently Amended) A bump-activated trimmer head for utilizing wound trimmer line to cut vegetation, the trimmer head comprising:
a housing configured to be attached to a rotary shaft of a rotary trimmer, the housing including a main housing and a lower cover, wherein a sidewall of the main housing contains at least a pair of opposed eyelets through which the trimmer line is discharged for cutting the vegetation;
a spool encased within the housing and having a passageway for the trimmer line, the passageway having opposed ends that align with the opposed eyelets of the main housing and extending from one side of the spool to an opposite side of the spool;
a bump knob mechanism operatively connected to the spool;
a line channel cover inserted within a center barrel of the spool, wherein the line channel cover contains an internal line channel passageway that aligns with the passageway of the spool to allow for easy threading of the trimmer line; and
of the two sets of the plurality of ramp projections is located on an inside surface of an upper wall of the main housing and a second set of the two sets of the plurality of ramp projections is located on the line channel cover inserted within the center barrel of the spool, and wherein the two sets of ramp projections slide against each other to force the indexing of the spool when the bump knob mechanism is bumped against the ground thus forcing a length of the trimmer line from the trimmer head.--.

Claim 16 has been rewritten as follows:
--16.	(Currently Amended) The bump-activated trimmer head as claimed in claim 1, wherein the opposed ends of the passageway are located between a first flange and a middle flange, wherein the first flange includes two inclining portions positioned about 180 degrees opposite each other relative to the circumference of the first flange, and wherein the middle flange includes two openings in alignment and essentially contiguous with the two inclining portions of the first flange, such that the trimmer line, extending from each of the opposed eyelets of the main housing, is wound between the first and middle flange, up the inclining portions of the first flange, through the openings of the middle flange, and into a space between the middle flange and the third flange.--.





In the Specification
Paragraph 0004,	line 16, “bum” has been changed to --bump--.
Paragraph 0005,	line 7, “spinners” has been changed to --trimmers--.
Paragraph 0019,	line 2, “either” has been changed to --any of--.
Paragraph 0020,	line 2, “either” has been changed to --any of--.
Paragraph 0020,	line 2, “either” has been changed to --any of--.
Paragraph 0022,	line 2, “either” has been changed to --any of--.
Paragraph 0023,	line 2, “either” has been changed to --any of--.
Paragraph 0024,	line 2, “either” has been changed to --any of--.
Paragraph 0025,	line 2, “either” has been changed to --any of--.
Paragraph 0026,	line 2, “either” has been changed to --any of--.
Paragraph 0027,	line 2, “either” has been changed to --any of--.
Paragraph 0028,	line 2, “either” has been changed to --any of--.
Paragraph 0029,	line 2, “either” has been changed to --any of--.
Paragraph 0030,	line 2, “either” has been changed to --any of--.
Paragraph 0031,	line 2, “either” has been changed to --any of--.
Paragraph 0033,	line 1, “the first” has been changed to --a first--.
Paragraph 0054,	line 1, --a-- has been inserted before “second”.
Paragraph 0069,	line 2, “the main” has been changed to --a main--;
line 5, “an alternative embodiment” has been changed to --this embodiment--.
Paragraph 0070,	line 1, a comma --,--  has been inserted after “embodiment”;
			line 3, --25-- has been inserted after “inside surface”.

Paragraph 0072,	lines 7-8 have been rewritten as follows:
--overhang to minimize dirt and debris from entering the trimmer head 10 between [[the]] a bump knob mechanism, comprising a bump knob 34, and the main housing 12.--.
Paragraph 0073,	line 3, “the lower” has been changed to --a lower--.
Paragraph 0074,	line 1, “a passageway 28” has been changed to –the central       opening --28--;
	line 2, “the axis” has been changed to –an axis--;
	line 4, “passageway 28” has been changed to --central           opening --28--.
Paragraph 0075,	line 3, “the spool 48” has been changed to --a spool 48--;
			line 4, “ramps” has been changed to –ramp projections--;
			line 12, --42a, 45a--  has been inserted after “projections”.
Paragraph 0078,	line 2, --metal-- has been inserted before “washer”;
			line 5, “the raised” has been changed to --a raised--.
Paragraph 0081,	line 2, “Figs. 7 and 8” has been rewritten as to --Figs. 7A, 7B,      and 8--.
Paragraph 0082,	line 1, “a metal” has been changed to --the metal--.
Paragraph 0085,	line 2, “Fig. 7” has been changed to --Figs. 7A and 7B,--;
	line 9, “64” has been deleted.
Paragraph 0086,	line 4, “projection” has been changed to --projections--.
Paragraph 0088,	line 1, “of the ridges 80” has been changed to --of ridges 80--.

	line 10, “down that” has been changed to --down at--.
Paragraph 0090,	line 2, --be-- has been inserted before “rotated”.
Paragraph 0091,	line 5, “Fig. 7” has been changed to --Figs. 7A and 7B,--;
	line 13, “deaccelerate” has been changed to --decelerate--;
	line 17, “contacts” has been changed to --contact--.
Paragraph 0093,	line 5, “a passageway” has been changed to --the passageway--.
Paragraph 0094,	line 6, “treaded” has been changed to --threaded--.

Paragraph 0098 has been rewritten as follows:
--[0098]	The main housing 112 of the trimmer head 110 is depicted in Fig. 22 with just a biasing spring 120 and eyelets 114 and 114a_installed. The consumer would attach the housing 111 to the stem of their trimmer by placing the appropriate nut or bolt (not shown) into a hexagonal so that one end rests the other end of the biasing spring 120 will rest on a [[the]] line channel cover 152 within a [[the]] center barrel 157a,b of the spool 148 to compress the spool 148 against the lower housing cover 140.--.

Paragraph 00100,	line 3, “A line” has been changed to --The line--;
	line 7, “the internal” has been changed to --an internal--;
	line 8, “with the two” has been changed to --with two--;
	line 9, “the middle” has been changed to --a middle--;
	line 22, “the central” has been changed to --a central--.
Paragraph 00102,	line 5, “dumping” has been changed to --bumping--;
	line 8, “the plurality” has been changed to --a plurality--;
	line 19, “release” has been changed to --released--.

In the replacement paragraph for Paragraph 00103 filed on April 3, 2020:
line 2, --178-- has been inserted after “uppermost”;
line 3, --174-- has been inserted after the first occurrence of “lowermost”;
line 9, “a lower flange 174” has been changed to --the lower flange 174--.

In the replacement paragraph for Paragraph 00109 filed on April 3, 2020:
line 6, “176 and 174” has been changed to --174 and 176--.

Paragraph 00111,	line 5, “an gap” has been changed to --a gap--.




Paragraph 00112,	line 3, “a plurality” has been changed to --the plurality;
			lines 9-10 have been rewritten as follows:
-- ramp projections contain [[a]] the first flat segment, [[a]] the second flat segment, [[a]] the first sloped segment, and [[a]] the second sloped segment. In yet other embodiments, the ramp--.
Paragraph 00115,	line 1, --the-- has been inserted before “ramp”;
			line 2, --the-- has been inserted before “ramp”;
			line 6, “then” has been changed to --the--.

Remarks
The changes to claims 1 and 16 have been made for further clarity and are considered not to affect the scope of the claims. The changes to the specification have been made for further clarity and/or to correct informalities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
September 11, 2021